McAdam, J.
The main objection urged against the recovery is that Antonio Capuano, who the defendant alleged was a partner of the plaintiffs, should have transferred to them Ms interest in the balance of $75.59 claimed herein before they could maintain action thereon. But the evidence shows that Capuano had no such interest. 1 . -
The firm composed of the plaintiffs did business in Brooklyn and had a branch office in Jersey City. The money in.question, though advanced by Capuano, belong to the plaintiffs, came from their Jersey City office, and was advanced on their account.
It was claimed that Capuano had an interest in the Jersey City branch office, and that he was an equal partner in the firm; in fact, he so testified at the trial as a witness on the part of the defendant. The plaintiffs testified that he was not a partner in their firm, had np capital invested in the business, and merely received a share of the- profits for his services. Though the plaintiffs were interested in the result, they were- not more so than Capuano, who is a brothenm-law of the defendant, and did all he could to aid him upon the trial. The justice was, therefore, called upon to determine wMch of the interested parties was telling the truth; he found for the plaintiffs, and was justified
H, as the justice'found, Capñáno was not a member of the firm, he was entitled only to a share of its profits in the Jersey branch for Ms services; he was.not a necessary party to any. action brought by the firm, and it needed' no assignment from Mm to maintain the action. This is clear upon principié as well as authority. Beudel v. Hettrick, 35 N. Y. Super. Ct. 405; Adee v. Cornell, 25 Hun, 78; Cassidy v. Hall, 97 N. Y. 159; Richardson v. Hughitt, 76 id. 55; First Nat. Bank v. Staples, 34 N. Y. St. Repr. 503.
The item of $14.50 was clearly established, and the amount of the note practically admitted.
The facts as found by the justice entitled' the-, plaintiffs to the judgment rendered. "We find no error, and the judgment must he affirmed, with costs.
Bischofv, J., concurs,
Judgment affirmed, with costa.